Appeal from an order of the Family Court of Essex County, entered May 18, 1976, which sustained the petition for the adoption *682of appellant’s natural child without his consent. The testimony demonstrates that there was little contact between the appellant and his daughter from the time of her birth on September 2, 1970. Despite a court order of support, only one payment was made. Appellant’s last attempt to visit his child was in 1972, when he objected to the mother’s conditions. For at least two years prior to the trial, appellant made no attempt to see his daughter. Cards, presents and telephone calls were virtually nonexistent. Under such circumstances, we see no reason to disturb the trial court’s finding that appellant had "abandoned” his daughter within the meaning of section 111 of the Domestic Relations Law and that his consent to her adoption was, therefore, unnecessary (Matter of Corey L v Martin L, 55 AD2d 717; Matter of Wendy B v Ronald B, 53 AD2d 160). Order affirmed, with costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.